Fourth Court of Appeals
                                San Antonio, Texas
                                        July 3, 2014

                                    No. 04-14-00238-CV

                  IN THE INTEREST OF R.L.G., ET AL., CHILDREN,

                From the 198th Judicial District Court, Bandera County, Texas
                                 Trial Court No. FL-12-341
                        Honorable Robert R. Barton, Judge Presiding


                                      ORDER
         Appellee's motion for extension of time to file brief is hereby GRANTED. Appellee's
brief is due on or before July 16, 2014.



                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court